DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/10/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on  3/10/2021 and 10/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHOU et al. US 20210184809 hereafter Zhou [Note: Provisional 62/947,982 filed 12/13/2019 includes support for disclosure relied herein, in particular see Sections 0034, 0044-0045, 0048, 0051-0053, 0055, 0057-0058, 0063, and several additional sections throughout the specification].

As to Claim 1. 	Zhou discloses a user equipment (UE) comprising [Fig. 2 (UE-120), Section 0004: A wireless communication network include base station and user equipment (UE)]:
a transceiver [i.e. Antenna(s)#252a-252r] configured to receive [Fig. 2, Section 0044: At UE-120, antennas 252a through 252r receive the downlink signals from base station-110]:
configuration information for one or more transmission configuration indication (TCI) states [Section 0039: UEs and base stations communicate with each other using beams (NOTE: also considered as spatial domain filters); A beam may be defined using a transmission configuration indicator (TCI) state] and corresponding TCI state identifiers (IDs), and one or more TCI state IDs [Fig. 3, Sections 0057, 0060, 0068: The BS provide configuration information to the UE-120, the configuration information include configuration information for a plurality of PDCCH TCI states referred to as DL beam configuration. A TCI state identifier associated with the downlink beam configuration. The DCI include one or more parameters associated with the downlink beam configuration, such as one or more TCI state identifiers associated with the downlink beam configuration],
and a processor [Controller/Processor-280] operably connected to the transceiver [i.e. Antenna(s)#252a-252r], the processor configured to [Fig. 2: Section 0044: The UE antennas 252a through 252r and include controller/processor-280]  determine, based on the one or more TCI state IDs [Section 0068, 0076, 0052: One or more TCI state identifiers (i.e. IDs) associated with the downlink beam configuration. DCI include parameters associated with downlink beam configuration such as TCI state identifier(s) and the like. Beam configuration indicate TCI state/spatial relation used for communication],
at least one of: one or more first spatial domain filters for reception of one or more layers [i.e. Antenna Ports, see 0142 of Applicant’s spec], respectively, of a downlink channel [i.e. PDCCH or PDSCH], and one or more second spatial domain filters for transmission of one or more layers, respectively, of an uplink channel [Sections 0039, 0062, 0094: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports are QCLed of channel; and QCL relationship bundled with spatial receive parameter. The TCI states is associated with the PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI],
wherein the transceiver [i.e. Antenna(s)#252a-252r] is further configured [Fig. 2, Section 0044] to at least one of: receive the one or more layers [i.e. Antenna Ports] of the downlink channel [i.e. PDCCH/PDSCH] using the one or more first spatial domain filters, respectively, and transmit the one or more layers of the uplink channel using the one or more second spatial domain filters, respectively [Sections 0062, 0070, 0094: The TCI state is associated with PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. The UE determine that the downlink beam configuration is available for use to perform a reception and apply spatial filter to receive antenna port group relating to PDSCH. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI].

As to Claim 2.  Zhou discloses the UE of claim 1 [Fig. 2 (UE-120), Section 0004], wherein the one or more first spatial domain filters and the one or more second spatial domain filters are applied to receiver spatial domain filters [Section 0044: Filter applied to receive signal] and transmitter spatial domain filters, respectively, of at least one of a layer [i.e. antenna port], a group of layers, a codeword, and a reference signal antenna port [Sections 0039, 0062, 0094: Antenna ports are said to be QCLed properties of the channel in which a symbol or source reference signal is conveyed and QCL relationship bundled with spatial receive parameter. The UE-120 apply spatial filter to receive antenna port group. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group].

As to Claim 3. Zhou discloses the UE of claim 1 [Fig. 2 (UE-120), Section 0004], wherein a TCI state ID of the one or more TCI state IDs is indicated through dynamic signaling [Section 0050: UE and BS communicate with each other using beams, beam defined using TCI state, antenna ports are said to be QCLed of channel, and configured TCI states via signaling or DCI] for a first of the one or more layers of the downlink or uplink channels [Sections 0039, 0062, 0068, 0111: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. The TCI states is associated with the PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. One or more TCI state identifiers (IDs) associated with the downlink beam configuration. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers],
 and a TCI state ID of the one or more TCI state IDs is determined by the UE for a second of the one or more layers of the downlink or uplink channels [Sections 0062, 0076, 0094, 0111: The UE-120 apply spatial filter to receive antenna port group. DCI include parameters associated with downlink beam configuration such as TCI state identifier(s) and the like. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers].

As to Claim 4. Zhou discloses the UE of claim 1 [Fig. 2 (UE-120), Section 0004], wherein one or more TCI states of a control channel [Section 0057: The BS provide configuration information to the UE-120, the configuration information include configuration information for a plurality of PDCCH (i.e. control channel) TCI states referred to as DL beam configuration]
        are at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data [i.e. PDSCH/PUSCH] to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE [Sections 0039, 0046, 0062, 0089, 0111: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. In general, the scheduler of base station schedule UEs for data transmission on the downlink or uplink. The UE-120 apply spatial filter to receive antenna port group. The BS 110 provide configuration information to the UE, which include configuration information for plurality of uplink TCI states referred to as uplink beam configuration to be used to generate a transmit beam in order to transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels) and/or the like. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers].

As to Claim 6. Zhou discloses the UE of claim 1[Fig. 2 (UE-120), Section 0004], wherein a TCI state of the one or more layers of the uplink channel [Section 0039, 0089: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. The BS 110 provide configuration information to the UE, which include uplink TCI states referred to as uplink beam configuration to be used to  transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels)] is at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [Sections 0047, 0062, 0107: The UE include means for receiving DCI that includes one or more parameters relating to uplink beam configuration, a downlink beam configuration in accordance with the DCI. The TCI states is associated with the PDCCH (i.e. downlink channel) downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. The DCI include one or more parameters relating to uplink beam configuration (for example, the PUCCH/SRS spatial uplink TCI state), a downlink beam configuration (for example, the PDCCH TCI state)].

As to Claim 8. 	Zhou discloses a base station (BS) comprising [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)]:
 a transceiver [Antenna(s)# 234a-234t] configured to transmit [Fig. 2, Sections 0042-0043:  The base station-110 is equipped with antennas 234a through 234t. T downlink signals transmitted via T antennas 234a through 234t, respectively]:
 configuration information for one or more transmission configuration indication (TCI) states and corresponding TCI state identifiers (IDs) [Fig. 3, Sections 0057, 0060, 0068: The BS provide configuration information to the UE-120, the configuration information include configuration information for a plurality of PDCCH TCI states referred to as DL beam configuration. A TCI state identifier associated with the downlink beam configuration. The DCI include one or more parameters associated with the downlink beam configuration, such as one or more TCI state identifiers associated with the downlink beam configuration],
and a processor [Controller/Processor-240] operably connected to the transceiver [Antenna(s)# 234a-234t], the processor configured to [Fig. 2, Sections 0042, 0046: The base station-110 is equipped with antennas 234a through 234t.  Controller/Processor-240 of base station perform one or more techniques associated with DCI (Downlink control information)]:
determine at least one of: one or more first TCI states for one or more layers [i.e. Antenna Ports], respectively, of a downlink channel [i.e. PDCCH/PDSCH], and one or more second TCI states for one or more layers, respectively, of an uplink channel [Sections 0039, 0062, 0089: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports are QCLed of the channel. The TCI states is associated with the PDCCH downlink beam configuration for downlink communication, the UE-apply spatial filter to receive antenna port group. The BS 110 provide configuration information to the UE, which include configuration information for plurality of uplink TCI states referred to as uplink beam configuration to be used to generate a transmit beam in order to transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels) and/or the like] 
and generate a number of TCI state IDs corresponding to the at least one of the one or more first TCI states and the one or more second TCI states [Sections 0060, 0068, 0111: A TCI state identifier associated with the downlink beam configuration. One or more TCI state identifiers associated with the downlink beam configuration. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers],
wherein the transceiver [Antenna(s)# 234a-234t] is further configured to [Fig. 2, Section 0043: T downlink signals transmitted via T antennas 234a through 234t, respectively] transmit the number of TCI state IDs [Sections 0068, 0111: The DCI include one or more parameters associated with the downlink beam configuration, such as one or more TCI state identifiers associated with the downlink beam configuration. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers]
and at least one of: transmit the one or more layers [i.e. Antenna Ports] of the downlink channel [i.e. PDCCH/PDSCH] using one or more first spatial domain filters, respectively, corresponding to the one or more first TCI states, respectively, and receive the one or more layers of the uplink channel [i.e. PUCCH/PUSCH] using one or more second spatial domain filters, respectively, corresponding to the one or more second TCI states, respectively [Sections 0062, 0070, 0094: The TCI state is associated with PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. The UE determine that the downlink beam configuration is available for use to perform a reception and apply spatial filter to receive antenna port group relating to PDSCH. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI].

As to Claim 9.   Zhou discloses the BS of claim 8 Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
wherein the one or more first spatial domain filters and the one or more second spatial domain filters are applied to transmitter spatial domain filters and receiver spatial domain filters, respectively, of at least one of a layer, a group of layers, a codeword, and a reference signal antenna port [See Claim rejection 2 because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 10.   Zhou discloses the BS of claim 8 [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
wherein a TCI state ID of the one or more TCI state IDs is indicated through dynamic signaling for a first of the one or more layers of the downlink or uplink channels and a TCI state ID of the one or more TCI state IDs is determined by a user equipment (UE) for a second of the one or more layers of the downlink or uplink channels [See Claim rejection 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11. Zhou discloses the BS of claim 8 [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
 wherein one or more TCI states of a control channel are at least one of: indicated to a user equipment (UE) based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE [See Claim rejection 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 13.    Zhou discloses the BS of claim 8 [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
wherein a TCI state of the one or more layers of the uplink channel is at least one of: indicated to a user equipment (UE) based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [See Claim rejection 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.   Zhou discloses a method of a user equipment (UE), the method comprising [Fig. 2 (UE-120), Section 0004, 0006: A wireless communication network include base station and user equipment (UE). A method of wireless communication, performed by a UE]:
receiving configuration information for one or more transmission configuration indication (TCI) states [Section 0039: UEs and base stations communicate with each other using beams; A beam may be defined using a transmission configuration indicator (TCI) state] and corresponding TCI state identifiers (IDs); receiving one or more TCI state IDs [Fig. 3, Sections 0057, 0060, 0068: The BS provide configuration information to the UE-120, the configuration information include configuration information for a plurality of PDCCH TCI states referred to as DL beam configuration. A TCI state identifier associated with the downlink beam configuration. The DCI include one or more parameters associated with the downlink beam configuration, such as one or more TCI state identifiers associated with the downlink beam configuration],
determining, based on the one or more TCI state IDs [Section 0068, 0076, 0052: One or more TCI state identifiers (i.e. IDs) associated with the downlink beam configuration. DCI include parameters associated with downlink beam configuration such as TCI state identifier(s) and the like. Beam configuration indicate TCI state/spatial relation used for communication],
at least one of: one or more first spatial domain filters for reception of one or more layers [i.e. Antenna Ports, see 0142 of Applicant’s spec], respectively, of a downlink channel [i.e. PDCCH or PDSCH], and one or more second spatial domain filters for transmission of one or more layers, respectively, of an uplink channel [Sections 0039, 0062, 0094: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports are QCLed of channel; and QCL relationship bundled with spatial receive parameter. The TCI states is associated with the PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI];
 and at least one of: receiving the one or more layers[i.e. Antenna Ports]  of the downlink channel [i.e. PDCCH/PDSCH] using the one or more first spatial domain filters, respectively, and  transmitting the one or more layers of the uplink channel using the one or more second spatial domain filters, respectively [Sections 0062, 0070, 0094: The TCI state is associated with PDCCH downlink beam configuration for downlink communication, the UE-120 apply spatial filter to receive antenna port group. The UE determine that the downlink beam configuration is available for use to perform a reception and apply spatial filter to receive antenna port group relating to PDSCH. UE determine uplink TCI state is available for communication, and apply a particular spatial filter to antenna port group, determine spatial parameter of a beam to transmit PUCCH/PUSCH (i.e. uplink channels) from uplink beam configuration using the DCI].

As to Claim 16. The method of claim 15, wherein the one or more first spatial domain filters and the one or more second spatial domain filters are applied to receiver spatial domain filters and transmitter spatial domain filters, respectively, of at least one of, a layer, a group of layers, a codeword, and a reference signal antenna port. [See Claim 2 rejection  because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17. The method of claim 15, wherein a TCI state ID of the one or more TCI state IDs is indicated through dynamic signaling for a first of the one or more layers of the downlink or uplink channels and a TCI state ID of the one or more TCI state IDs is determined by the UE for a second of the one or more layers of the downlink or uplink channels [See Claim 3 rejection  because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. The method of claim 15, wherein a TCI state of the one or more layers of the uplink channel is at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink channel, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink channel [See Claim 6 rejection  because both claims have similar subject matter therefore similar rejection applies herein].





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 5, 7, 12, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  ZHOU et al. US 20210184809 hereafter Zhou [Note: Provisional 62/947,982 filed 12/13/2019 includes support for disclosure relied herein, in particular see Sections 0034, 0044-0045, 0048, 0051-0053, 0055, 0057-0058, 0063, and several additional sections throughout the specification] in view of Liou US 20190349964 hereafter Liou. 

As to Claim 5. Zhou discloses the UE of claim 1[Fig. 2 (UE-120), Section 0004],  based on TCI states corresponding to the one or more layers of the downlink channel conveying data [Sections 0039, 0046, 0062, 0089, 0111: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. In general, the scheduler of base station schedule UEs for data transmission on the downlink or uplink. The UE-120 apply spatial filter to receive antenna port group. The BS 110 provide configuration information to the UE, which include configuration information for plurality of uplink TCI states referred to as uplink beam configuration to be used to generate a transmit beam in order to transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels) and/or the like. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers],
	Although Zhou teaches CORESET see Section [0060] that states DCI include parameters associated with downlink beam configuration such as control resource set (i.e. CORESET); it does not correlate coreset to search space; thus is silent on wherein a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states
	However, Liou teaches wherein a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states [Sections 0170, 0219, 0340: For reception of DL data channel, support indication of spatial QCL assumption between DL RS antenna port(s) and DMRS antenna port(s) of DL data channel. The UE applies the QCL assumption on the associated CORESET monitoring occasions. All search space(s) within the CORESET utilize QCL. Maximum number of candidate TCI states are configured for a CORESET].
	 Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhou relating to TCI states related to antenna ports (layers) of channels in particular downlink channel conveying data; and downlink beam configuration includes parameters such as CORESET with the teaching of Liou relating to TCI states are configured for CORESET which have search space with the CORESET. By combining the methods/systems, the UE can be configured with search space within CORESET corresponding to TCIs thereby enabling and facilitating the UE to receive resource sets corresponding to DL beam configuration.

As to Claim 7.   Zhou discloses the UE of claim 1[Fig. 2 (UE-120), Section 0005: The system use carrier aggregation],
	Although the techniques of Zhou can take place in carrier aggregation system, it is silent on wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier.
	However, Liou teaches wherein a TCI state [Sections 0209, 0211: A UE is configured with TCI states for QCL indication. Each TCI state configured with RS set] of one or more layers [i.e. antenna ports] of a channel on a second component carrier [Sections 0168, 0234, 0468, 0473, 0578: For reception of DL channel, support indication of spatial QCL assumption between an DL RS antenna port(s), and DL RS antenna port(s) of DL control channel. NR supports indication of spatial relations between DL RS and UL TX beam via the use of spatial relations across CCs (component carriers). The UE is configured with a SCG (i.e. second carrier group), the UE shall apply the procedures described for both MCG and SCG. UE is configured for carrier aggregation over more than 4 cells (i.e. component carriers). The second serving cell is activated with component carrier] 
 is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [Sections 0209, 0234, 0569: A UE is configured with TCI states for QCL indication. NR supports indication of spatial relations between DL RS and UL TX beam via the use of spatial relations across CCs (component carriers). DL reference signal resource could be the same as a DL reference signal associated with a TCI state, with active BWP of the serving cell (i.e. first component carrier) are configured for the UE and the antenna port of the DL reference signal resource and the DM-RS antenna port associated with PDCCH receptions are quasi co-located].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhou relating to TCI states related to antenna ports (layers) of channels, downlink beam configuration and system includes UE and BS operating in carrier aggregation with the teaching of Liou relating to different/multiple component carriers/cells or carrier aggregation configured for UE in which TCI states for antenna ports/layers of channels correspond to component carriers for DL and UL. By combining the method/systems, the UE can be configured to operate in carrier aggregation therefore enabling the UE to receive indication of TCI states corresponding to layers/antenna port of channels relating to component carriers/cells thereby allowing the UE to operate over more than one cell/component carrier.

As to Claim 12.  Zhou discloses the BS of claim 8 [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
 wherein a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states based on TCI states corresponding to the one or more layers of the downlink channel conveying data. [See Claim rejection 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14.    Zhou discloses the BS of claim 8 [Fig. 2 (BS-110), Section 0004: A wireless communication network include base station and user equipment (UE)],
 wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to a user equipment (UE) based on TCI states corresponding to one or more layers of a channel on a first component carrier, and determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [See Claim rejection 7 because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 18.    Zhou discloses the method of claim 15, wherein: one or more TCI states of a control channel [Section 0057: The BS provide configuration information to the UE-120, the configuration information include configuration information for a plurality of PDCCH (i.e. control channel) TCI states referred to as DL beam configuration]
 are at least one of: indicated to the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE, and determined by the UE based on TCI states corresponding to the one or more layers of the downlink or uplink channels conveying data to or from the UE [Sections 0039, 0046, 0062, 0089, 0111: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. In general, the scheduler of base station schedule UEs for data transmission on the downlink or uplink. The UE-120 apply spatial filter to receive antenna port group. The BS 110 provide configuration information to the UE, which include configuration information for plurality of uplink TCI states referred to as uplink beam configuration to be used to generate a transmit beam in order to transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels) and/or the like. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers],
based on TCI states corresponding to the one or more layers of the downlink channel conveying data [Sections 0039, 0046, 0062, 0089, 0111: TCI state for beam indicate QCL type correspond to QCL relationships with a channel on the beam; antenna ports (i.e. layers) are QCLed of the channel. In general, the scheduler of base station schedule UEs for data transmission on the downlink or uplink. The UE-120 apply spatial filter to receive antenna port group. The BS 110 provide configuration information to the UE, which include configuration information for plurality of uplink TCI states referred to as uplink beam configuration to be used to generate a transmit beam in order to transmit an uplink signal, such as PUCCH/PUSCH (i.e. uplink channels) and/or the like. The downlink beam configuration comprises PDCCH TCI states/PDSCH TCI states, in which DCI indicates TCI state identifiers],
Although Zhou teaches CORESET see Section [0060] that states DCI include parameters associated with downlink beam configuration such as control resource set (i.e. CORESET); it does not correlate coreset to search space; thus is silent on and a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states
However, Liou teaches and a search space is configured with one or more control resource sets (CORESETs) and a CORESET of the one or more CORESETs is configured with one or more TCI states [Sections 0170, 0219, 0340: For reception of DL data channel, support indication of spatial QCL assumption between DL RS antenna port(s) and DMRS antenna port(s) of DL data channel. The UE applies the QCL assumption on the associated CORESET monitoring occasions. All search space(s) within the CORESET utilize QCL. Maximum number of candidate TCI states are configured for a CORESET].
	 Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Zhou relating to TCI states related to antenna ports (layers) of channels in particular downlink channel conveying data; and downlink beam configuration includes parameters such as CORESET with the teaching of Liou relating to TCI states are configured for CORESET which have search space with the CORESET. By combining the methods/systems, the UE can be configured with search space within CORESET corresponding to TCIs thereby enabling and facilitating the UE to receive resource sets corresponding to DL beam configuration.

As to Claim 20. The method of claim 15, wherein a TCI state of one or more layers of a channel on a second component carrier is at least one of: indicated to the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier, and  determined by the UE based on TCI states corresponding to one or more layers of a channel on a first component carrier [See Claim 7 rejection  because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Takeda et al. US 2021/0259004 in particular Section [0074] When the TCI-Present In DCI for CORESET for scheduling the PDSCH is valid, the user terminal may assume that the TCI field is present (included) in the DL DCI of the PDCCH transmitted in the CORESET; Section [0323] Antenna port, layer, layer number, and the like may be used interchangeably.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 10, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477